                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


WILLIAM TURNER, #32038-039,

                   Petitioner,

                                       CASE NO. 17-CV-13114
v.                                     HONORABLE ARTHUR J. TARNOW

J. A. TERRIS,

               Respondent.
____________________________/

             OPINION AND ORDER DENYING THE PETITION
                   FOR A WRIT OF HABEAS CORPUS

I.    Introduction

      Federal prisoner William Turner (“Petitioner”), currently confined at the

Federal Correctional Institution in Milan, Michigan (“FCI Milan”), has filed a pro

se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging a

prison disciplinary proceeding in which he was found guilty of assaulting another

inmate while at a satellite prison camp at the United States Penitentiary in Atlanta,

Georgia (“FPC Atlanta”) and sanctioned with the loss of 27 days of good conduct

time in 2013. Respondent J. A. Terris is the warden at FCI Milan.

      Petitioner was originally convicted of conspiracy to distribute cocaine base

over 50 grams in violation of 21 U.S.C. §§ 841, 846, and 851 and was sentenced to
                                                                   Turner v. Terris
                                                             Case No. 17-CV-13114
                                                                          p. 2 of 11

a 240-month term of imprisonment and a 10-year term of supervised release in this

District in 2004. He currently has a projected release date of April 10, 2021.

II.   Facts and Procedural History

      Officials at FPC Atlanta charged Petitioner with assaulting another inmate

on April 3, 2013. According to the incident report, Petitioner entered the victim’s

prison cube and held him down while another inmate struck him in the face

repeatedly with a lock in a sock. Petitioner was given a copy of the incident report

on April 26, 2013. Petitioner was advised of his rights and said that he had no

comment.

      A hearing was conducted before the Unit Disciplinary Committee on April

29, 2013 and the matter was referred to the Discipline Hearing Officer (“DHO”).

Petitioner was given written notice of the charge, the hearing, and his rights. He

requested staff representation and certain witnesses, including one inmate who

would testify that he saw the incident and two inmates who would testify that they

were asleep during the incident. Petitioner agreed to have a camp counselor

represent him and provided her with a list of witnesses whom she interviewed

before the hearing.


                                          2
                                                                  Turner v. Terris
                                                            Case No. 17-CV-13114
                                                                         p. 3 of 11

      The hearing was conducted before the DHO on June 21, 2013. Petitioner’s

representative presented statements from Petitioner’s witnesses. One inmate stated

that he was watching other inmates play cards earlier and was not involved with

the incident. A second inmate stated that he was watching the Lakers game until

midnight, went to sleep, and was awakened by another inmate and Petitioner

because he was snoring. A third inmate stated that inmates woke him up and he

thought he heard Petitioner snoring. A fourth inmate stated that he heard Petitioner

sleeping. A fifth inmate stated that he went to bed early. Petitioner also submitted

a written statement from a sixth inmate who stated that he was up late playing

cards when the victim entered the TV room at about 1:30 a.m. with blood on his

face and shirt and said that someone hit him. The sixth inmate further stated that

Petitioner entered the TV room 10 or 15 minutes later and asked why the victim

was screaming. The sixth inmate stated that he knew Petitioner had been asleep

due to his loud snoring.

      Petitioner denied the charge. He said he was asleep and woke up to see that

the victim had injuries. Petitioner acknowledged that he had a prior argument with

the victim, but that it was over and he would not have harmed him. Petitioner


                                         3
                                                                   Turner v. Terris
                                                             Case No. 17-CV-13114
                                                                          p. 4 of 11

believed that the report was false and explained that plenty of inmates might not

like him and could be trying to get him removed from the camp.

      Relying upon the incident report and the investigation, the DHO found

Petitioner guilty of assault based upon the greater weight of the evidence. The

DHO cited the victim’s identification of Petitioner in his statement and interviews

with inmates in the area of the incident. The victim stated that he was in bed when

someone grabbed him and he was hit in the fact. He woke up and saw a large

black man leaving his cube. He said the man looked like Petitioner and also

explained that he and Petitioner had an argument the previous day about the victim

telling an officer where a phone was hidden. One inmate witness testified that

Petitioner and another inmate were the ones who assaulted the victim, one grabbed

him and the other hit him with a lock in a sock. A second inmate witness stated

that the two men hit the victim over some cell phones. A third inmate witness

indicated that he knew the man who hit the victim, but he did not know the other

man. An inmate who resided in the same cube as the other man charged in the

incident stated that he thought his cell mate was in bed, but he was not sure

because he was not wearing his glasses and that he heard that his cell mate and


                                          4
                                                                    Turner v. Terris
                                                              Case No. 17-CV-13114
                                                                           p. 5 of 11

another man committed the assault. The DHO reviewed written statements and

interviews from the investigation, as well as photographs of the victim showing

injuries consistent with an assault, and photographs of Petitioner’s knuckles and

hands showing minor injuries consistent with being involved in an assault.

Petitioner was sanctioned with the loss of 27 days of good time credit, 30 days in

disciplinary segregation, and the loss of email and visiting privileges for six

months. The DHO report was given to Petitioner on June 28, 2013.

      Petitioner appealed the DHO’s decision to the Regional Office asserting that

he was not involved in the incident and submitting a statement, signed on August

5, 2013, from another inmate claiming responsibility for the assault. The Regional

Director found that the inmate’s new statement did not provide sufficient evidence

to exonerate Petitioner of the assault charge and upheld the DHO’s decision.

Petitioner appealed to the Central Office for Inmate Appeals, which upheld the

Regional Director’s decision and denied the appeal.

      Petitioner thereafter filed his federal habeas petition. Respondent has filed

an answer to the petition contending that it should be denied.




                                          5
                                                                     Turner v. Terris
                                                               Case No. 17-CV-13114
                                                                            p. 6 of 11

III.   Discussion

       Petitioner challenges the DHO’s decision claiming that: (1) he is actually

innocent of the assault because another inmate submitted an affidavit taking

responsibility for the assault, and (2) there was insufficient evidence of his guilt

and the disciplinary hearing was unfair because he was not allowed to present the

evidence that he wanted and the evidence was unreliable. Respondent contends

that these claims lack merit.

       Before examining Petitioner’s claims, it is appropriate to review the due

process requirements applicable to prison disciplinary proceedings and the

standard of review for such proceedings. Prison disciplinary proceedings are not

part of a criminal prosecution, and the full panoply of rights due a criminal

defendant in such a case do not apply. As enunciated by the United States

Supreme Court, the minimum due process requirements for a prisoner in a

disciplinary hearing are: (1) written notice of the charges at least 24 hours before

the hearing; (2) the opportunity to call witnesses and present evidence at the

hearing; and (3) a written statement by the factfinder of the evidence relied upon




                                           6
                                                                    Turner v. Terris
                                                              Case No. 17-CV-13114
                                                                           p. 7 of 11

and the reason for any action taken. See Wolff v. McDonnell, 418 U.S. 539, 563-67

(1974).

      The decision of a prison disciplinary body must be supported by some

evidence in the record. See Superintendent v. Hill, 472 U.S. 445, 454-55 (1985).

A reviewing court, however, need not examine the complete record, assess witness

credibility, or weigh the evidence. Rather, the relevant issue is “whether there is

any evidence in the record that could support the conclusion reached by the

disciplinary board.” Id. at 455-56. With these standards in mind, the Court will

review Petitioner’s claims.

      Petitioner first raises an actual innocence claim. Claims of actual innocence

“have never been held to state a ground for federal habeas relief absent an

independent constitutional violation occurring in the underlying state criminal

proceeding.” Herrera v. Collins, 506 U.S. 390, 400 (1993). “[F]ederal habeas

courts sit to ensure that individuals are not imprisoned in violation of the

Constitution – not to correct errors of fact.” Id. In House v. Bell, the United States

Supreme Court declined to answer the question left open in Herrera – whether a

habeas petitioner may bring a freestanding claim of actual innocence. See House v.


                                           7
                                                                      Turner v. Terris
                                                                Case No. 17-CV-13114
                                                                             p. 8 of 11

Bell, 547 U.S. 518, 555 (2006) (noting that “in a capital case a truly persuasive

demonstration of ‘actual innocence' made after trial would render the execution of

a defendant unconstitutional and warrant federal habeas relief if there were no state

avenue open to process such a claim”).

      Citing Herrera and House, the United States Court of Appeals for the Sixth

Circuit has ruled that a free-standing claim of actual innocence based upon newly

discovered evidence does not warrant federal habeas relief. See Wright v. Stegall,

247 F. App’x 709, 711 (6th Cir. 2007) (“Since the Supreme Court has declined to

recognize a freestanding innocence claim in habeas corpus, outside the

death-penalty context, this court finds that [Petitioner] is not entitled to relief under

available Supreme Court precedent.”); Cress v. Palmer, 484 F.3d 844, 854–55 (6th

Cir. 2007); see also Sitto v. Lafler, 279 F. App’x 381, 381-82 (6th Cir. 2008)

(affirming denial of habeas relief on similar claim); Thomas v. Perry, No.

2:11-CV-14363, 2013 WL 1747799, *6 (E.D. Mich. April 23, 2013) (denying

habeas relief on newly-discovered evidence claim). Petitioner thus fails to state a

claim upon which relief may be granted as to this issue. Habeas relief is not

warranted on this claim.


                                            8
                                                                    Turner v. Terris
                                                              Case No. 17-CV-13114
                                                                           p. 9 of 11

      Petitioner also asserts that there was insufficient evidence to find him guilty

of the assault. This claim lacks merit. The record reveals that the DHO reviewed

all of the evidence presented at the DHO hearing and relied upon the incident

report, the victim’s statement, several witnesses’ statements, and the photographs

of the victim’s injuries and Petitioner’s hands in finding Petitioner guilty of the

assault. Accordingly, the Court finds that the disciplinary decision is supported by

sufficient evidence in the record. The fact that Petitioner denied the allegation and

presented conflicting evidence is of no consequence.1 “‘Some evidence’ is all that

is needed to support the action of a prison disciplinary board.” Williams v. Bass,

63 F.3d 483, 486 (6th Cir. 1995) (citing Superintendent v. Hill, supra). It is not the

function of the federal courts to assess the credibility of witnesses or to weigh the

evidence. Id. Habeas relief is not warranted on this claim.

      Lastly, Petitioner asserts that his due process rights were violated during the

disciplinary hearing process. This claim is belied by the record. As discussed, due

process for a prison disciplinary proceeding requires: (1) written notice of the

      1
        The Court notes that the affidavit from the inmate claiming responsibility
for the assault is dated after the DHO’s decision and was not presented at the
disciplinary hearing. The statement also conflicts with the inmate’s prior statement
concerning his knowledge of the incident.
                                           9
                                                                   Turner v. Terris
                                                             Case No. 17-CV-13114
                                                                         p. 10 of 11

charges at least 24 hours before the hearing; (2) the opportunity to call witnesses

and present evidence at the hearing; and (3) a written statement by the factfinder of

the evidence relied upon and the reason for any action taken. See Wolff, supra.

Petitioner received notice of the charge well more than 24 hours before the hearing,

he had the opportunity (and took advantage of the opportunity) to present witness

statements and other evidence in his defense, and he was given a written statement

by the hearing officer informing him of the decision and its underlying basis. That

is all the process that he was due.

      The fact that some witness statements were given verbally to Petitioner’s

representative rather than submitted in writing or that certain witnesses gave

written statements rather than appearing in person at the hearing does not affect

this determination. The Supreme Court has recognized that a prisoner does not

have an unqualified right to present evidence or live testimony. See Wolff, 418

U.S. at 566 (providing that a prisoner “should be allowed to call witnesses and

present documentary evidence in his defense when permitting him to do so will not

be unduly hazardous to institutional safety or correctional goals.” Wolff, 418 U.S.

at 566. In this case, the DHO explained that the witnesses were not present at the


                                         10
                                                                   Turner v. Terris
                                                             Case No. 17-CV-13114
                                                                         p. 11 of 11

hearing because they were minimum security inmates housed at the satellite prison

camp outside the secured confines of USP Atlanta. Petitioner’s representative,

however, was allowed to interview those witnesses and present their statements

verbally and/or in writing. Given such circumstances, Petitioner was afforded

sufficient due process. Habeas relief is not warranted on this claim.

IV.   Conclusion and Order

      For the reasons stated, the Court concludes that Petitioner’s constitutional

rights were not violated during the disputed disciplinary proceedings and that the

disciplinary decision is adequately supported by the evidence in the record.

Accordingly, the Court DENIES the petition for a writ of habeas corpus.

      IT IS ORDERED.



                                       S/Arthur J. Tarnow
                                       ARTHUR J. TARNOW
                                       UNITED STATES DISTRICT JUDGE

Dated: November 1, 2018




                                         11
